The majority opinion is predicated on our holding in Florida Portland Cement Company v. Hale, 129 Fla. 588, 176 So. 577. The factual difference in that case and this is material. In Florida Portland Cement Company the bill was recalled from the Governor's office in the same manner that it was in this case, but neither branch of the legislature took any action on it and at the conclusion of the session it was deposited in the office of the Secretary of State. Its status as a legislative act was not a whit disturbed.
When the act involved here was recalled by the House of Representatives it was immediately placed back on second reading and indefinitely postponed. The effect of this action was to revoke its passage and kill it as effectively as if done when it reached second reading on its initial journey through the House. This is common practice in legislative bodies. Either House may recall a bill any time before it has been approved by the Governor and deposited in the office of the Secretary of State.
The question presented is purely one of legislative procedure with which we have no more to do than the legislature has to do with the internal procedure of this Court. Under Section 6, Article III of the Constitution, each House is authorized to prescribe its rules of procedure without reference to the other House. In recalling the bill here the House was proceeding under its rules. As a matter of fact, either House may recall a bill from the Governor or from the other House and take such action on it as it deems proper. If the Governor had considered and disposed of the bill before the request for *Page 253 
recall reached him, then it would have been out of reach of the House, but prior to the Governor's action it may be recalled by either House.
In my view what we said in Florida Portland Cement case, was justified solely on the ground that no action was taken on the bill after it was recalled. If it is to carry the interpretation given it here, then this Court arrogates to itself authority to discipline and direct the legislature in an area which the constitution clothes it (the legislature) with exclusive power, an exercise of judicial supremacy that I find no warrant for.
The democratic process imposes duties and restraints on both the legislature and the judiciary. We are not the sole guardian of constitutional mandates, the legislature is under no less compulsion to abide by them than we are, and when it acts in a field delegated to it exclusively, it is nothing short of meddling for the judiciary to interfere with it. In my judgment the majority opinion in this case trespasses on jurisdiction vested by the Constitution in the legislature. I therefore dissent.
I think the return of the respondents tendered a complete defense and that the alternative writ should be quashed.